Citation Nr: 0632110	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  97-17 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disability.  


WITNESS AT HEARINGS ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel






INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1974 to September 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran testified at an RO hearing in September 1996.  
Also, a hearing was held at the RO in May 2002 before a 
Veterans Law Judge (VLJ) of the Board.  Transcripts of the 
hearings are of record.  


REMAND

In August 2006, the Board informed the veteran that the 
Veterans Law Judge that presided over his hearing is no 
longer employed by the Board and that he had the right to 
another hearing conducted by a Veterans Law Judge, who will 
ultimately decide his appeal.  

In August 2006, the veteran responded that he desired a 
hearing before a Veterans Law Judge at the RO.  To ensure due 
process, this case is REMANDED to the RO for the following:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the Waco Regional 
Office. 

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

